UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	January 1, 2012 — December 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With the uncertainty around the U.S. “fiscal cliff” diminished, investors now have some measure of clarity heading into 2013. Of course, challenges remain, including the upcoming debate over the debt ceiling at the end of March. Still, the significant risks — the fiscal cliff, a “hard landing” in China, and the dissolution of the European Union — have abated in the past few months. Clarity and greater certainty are positive developments for investors. Markets worldwide are starting to recognize that macroeconomic data are beginning to stabilize and even exhibit nascent signs of growth. As the investment climate slowly improves, it is important for you to rely on the expertise of your financial advisor, who can help you work toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, Margaret A.Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/12) Investment objective As high a level of current income as Putnam Investment Management, LLC (Putnam Management) believes is consistent with preservation of capital Net asset value December 31, 2012 Class IA: $7.26 Class IB: $7.25 Total return at net asset value Citigroup Barclays Non-U.S. JPMorgan U.S. World Developed Class IA Class IB Aggregate Government High Yield (as of 12/31/12) shares* shares† Bond Index Bond Index Index‡ 1 year 11.97% 11.69% 4.22% 1.51% 15.67% 5 years 30.77 30.78 33.49 29.09 64.57 Annualized 5.51 5.51 5.95 5.24 10.48 10 years 97.94 95.32 65.75 85.68 174.41 Annualized 7.07 6.92 5.18 6.38 10.62 Life 198.94 190.24 211.84 205.99 — Annualized 5.84 5.68 6.07 5.96 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 15, 1993. † Class inception date: April 6, 1998. ‡ The fund’s secondary benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are represented as a percentage of the fund’s net assets as of 12/31/12. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of the fund’s net assets as of 12/31/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch Ratings, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. Putnam VT Diversified Income Fund 1 Report from your fund’s manager What was the global market environment like for the year ended December 31, 2012? For most of 2012, the investment environment was overshadowed by three major macroeconomic risks: the ongoing sovereign debt crisis in the eurozone, fears of a potential “hard landing” as the Chinese economy slowed, and concerns about a possible double-dip recession in the United States if serious fiscal policy issues were not adequately addressed. Global equity and fixed-income markets rose and fell with headline news on these macroeconomic risks. Markets faced significant headwinds at various times and benefited from more optimism when these risk factors showed signs of improvement. By the final quarter of 2012, with investors feeling generally more sanguine about these macroeconomic risks abating, most global asset classes were producing positive results for the full year. How did Putnam VT Diversified Income Fund perform in these conditions? Against this shifting backdrop, the fund’s class IA shares tendered a solid gain at net asset value. This robust performance can be attributed to several sources. Our allocation to U.S. high-yield securities contributed significantly, as this and other “risk” segments of the market outperformed government bonds. Although we did have an allocation to government bonds, we favored high-yield bonds over the government sector because we believed they offered an unusual combination of attractive yield spreads over government bonds, as well as solid corporate credit fundamentals. What role do derivatives play in the portfolio? We use a variety of derivatives to establish exposures in the fund. We use forward currency contracts as part of our currency hedging efforts. In addition, we purchase and write options to hedge pricing risk and prepayment risk. We use futures contracts to allow some of the fund’s cash to become exposed to equity markets. This gives us flexibility to manage exposure to market risk. With total return swaps, we manage or hedge exposures to sectors, and we employ interest-rate swaps to hedge interest-rate and prepayment risk. Credit default swaps enable us to hedge credit risk or to gain exposure to specific securities or groups of securities. What is your near-term outlook for 2013? As we step into 2013, the market environment is much different than it was one year ago. Investors enter the new year with far fewer worries: The liquidity crisis in Europe has begun to stabilize, China’s economy appears to be bouncing back, and the U.S. economy’s slow growth now appears likely to continue, in our view. As investors have seemingly become more convinced of these improvements, risk assets have responded with positive results. For that forward momentum to continue, however, we believe there must be continuing fundamental improvements along those lines. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Derivatives also involve the risk, in the case of many over-the-counter instruments, of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Kevin F. Murphy; Michael V. Salm; and Paul D. Scanlon, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Div ersified Income Fund A word about derivatives Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement an investment strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge risk associated with a particular position. Derivatives may not appreciate in value, lose money, amplify traditional fixed-income risks through the creation of leverage, and be less liquid than traditional securities. Because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Putnam VT Diversified Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2012, to December 31, 2012. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/12 for the 6 months ended 12/31/12 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.01 $5.31 $3.91 $5.18 Ending value (after expenses) $1,074.00 $1,070.90 $1,021.27 $1,020.01 Annualized expense ratio† 0.77% 1.02% 0.77% 1.02% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/12. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT Div ersified Income Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Diversified Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Diversified Income Fund (the “fund”) at December 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 13, 2013 Putnam VT Diversified Income Fund 5 The fund’s portfolio 12/31/12 MORTGAGE-BACKED SECURITIES (43.4%)* Principal amount Value Agency collateralized mortgage obligations (10.5%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.764s, 2032 $211,982 $346,540 IFB Ser. 3408, Class EK, 24.952s, 2037 104,647 166,479 IFB Ser. 2979, Class AS, 23.507s, 2034 48,460 64,175 IFB Ser. 3072, Class SM, 23.03s, 2035 253,925 402,531 IFB Ser. 3072, Class SB, 22.884s, 2035 260,263 410,952 IFB Ser. 3249, Class PS, 21.585s, 2036 234,639 356,673 IFB Ser. 3065, Class DC, 19.233s, 2035 396,905 622,398 IFB Ser. 3951, Class CS, IO, 6.541s, 2026 5,117,088 750,216 IFB Ser. 4098, Class MS, IO, 6.491s, 2041 5,345,516 1,121,970 IFB Ser. 3727, Class PS, IO, 6.491s, 2038 2,472,975 212,124 IFB Ser. 3895, Class SM, IO, 6.441s, 2040 3,029,303 380,877 IFB Ser. 4048, Class GS, IO, 6.441s, 2040 2,284,529 425,722 IFB Ser. 3940, Class PS, IO, 6.441s, 2040 2,407,032 330,485 IFB Ser. 4032, Class SA, IO, 6.291s, 2042 3,161,631 410,959 IFB Ser. 4125, Class SH, IO, 5.941s, 2042 3,027,362 447,323 IFB Ser. 4105, Class LS, IO, 5.941s, 2041 3,153,328 601,245 IFB Ser. 3768, Class PS, IO, 5.791s, 2036 6,633,850 353,305 IFB Ser. 3753, Class S, IO, 5.741s, 2040 1,607,899 195,460 Ser. 3632, Class CI, IO, 5s, 2038 1,082,837 59,610 Ser. 3626, Class DI, IO, 5s, 2037 609,559 18,744 Ser. 4122, Class TI, IO, 4 1/2s, 2042 4,203,286 596,867 Ser. 4000, Class PI, IO, 4 1/2s, 2042 2,553,639 310,522 Ser. 4019, Class GI, IO, 4 1/2s, 2041 11,255,355 1,395,664 Ser. 4024, Class PI, IO, 4 1/2s, 2041 6,403,471 704,375 Ser. 3747, Class HI, IO, 4 1/2s, 2037 815,534 62,201 Ser. 4090, Class BI, IO, 4s, 2042 495,467 53,689 Ser. 4098, Class PI, IO, 4s, 2042 3,636,524 547,588 Ser. 4010, Class NI, IO, 4s, 2041 2,640,991 344,253 Ser. 3748, Class NI, IO, 4s, 2034 3,377,367 125,976 Ser. 3751, Class MI, IO, 4s, 2034 6,554,490 113,196 Ser. 4105, Class HI, IO, 3 1/2s, 2041 2,267,064 331,921 Ser. T-57, Class 1AX, IO, 0.412s, 2043 1,943,933 23,390 Ser. 4077, Class TO, PO, zero %, 2041 1,499,721 1,271,853 Ser. 3300, PO, zero %, 2037 123,465 115,208 FRB Ser. 3326, Class WF, zero %, 2035 5,434 5,216 FRB Ser. 3030, Class EF, zero %, 2035 431 431 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.642s, 2036 176,513 332,907 IFB Ser. 06-8, Class HP, 23.798s, 2036 352,633 596,712 IFB Ser. 07-53, Class SP, 23.431s, 2037 255,362 413,173 IFB Ser. 08-24, Class SP, 22.514s, 2038 278,755 446,012 IFB Ser. 05-122, Class SE, 22.366s, 2035 397,324 603,610 IFB Ser. 05-83, Class QP, 16.849s, 2034 278,203 388,012 IFB Ser. 12-66, Class HS, IO, 6.49s, 2041 880,975 176,133 IFB Ser. 12-88, Class SB, IO, 6.46s, 2042 5,516,972 959,015 IFB Ser. 10-99, Class NS, IO, 6.39s, 2039 3,885,170 422,707 IFB Ser. 11-87, Class HS, IO, 6.29s, 2041 3,285,252 559,117 IFB Ser. 404, Class S13, IO, 6.19s, 2040 4,732,442 660,008 IFB Ser. 10-35, Class SG, IO, 6.19s, 2040 4,536,203 612,524 IFB Ser. 12-132, Class SB, IO, 5.99s, 2042 8,907,360 1,485,480 IFB Ser. 09-100, Class SA, IO, 5.99s, 2039 1,877,824 203,040 IFB Ser. 12-113, Class CS, IO, 5.94s, 2041 1,861,548 349,022 IFB Ser. 12-113, Class SG, IO, 5.89s, 2042 1,956,917 342,969 IFB Ser. 10-46, Class WS, IO, 5.54s, 2040 2,978,433 374,032 Ser. 374, Class 6, IO, 5 1/2s, 2036 877,228 117,119 Ser. 12-132, Class PI, IO, 5s, 2042 9,841,814 1,867,681 Ser. 398, Class C5, IO, 5s, 2039 636,718 63,353 Ser. 10-13, Class EI, IO, 5s, 2038 384,768 15,805 MORTGAGE-BACKED SECURITIES (43.4%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 378, Class 19, IO, 5s, 2035 $2,096,222 $220,103 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 7,612,871 1,207,554 Ser. 409, Class 81, IO, 4 1/2s, 2040 5,985,731 741,506 Ser. 409, Class 82, IO, 4 1/2s, 2040 4,726,019 624,273 Ser. 366, Class 22, IO, 4 1/2s, 2035 877,270 67,506 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 3,749,600 383,959 Ser. 12-118, Class PI, IO, 4s, 2042 3,887,635 595,275 Ser. 12-96, Class PI, IO, 4s, 2041 1,593,390 207,364 Ser. 406, Class 2, IO, 4s, 2041 4,516,129 535,161 Ser. 406, Class 1, IO, 4s, 2041 2,993,804 367,340 Ser. 409, Class C16, IO, 4s, 2040 5,138,744 518,158 Ser. 03-W10, Class 1, IO, 1.36s, 2043 710,701 30,122 Ser. 00-T6, IO, 0.758s, 2030 1,796,503 38,176 Ser. 99-51, Class N, PO, zero %, 2029 22,912 22,105 Government National Mortgage Association IFB Ser. 11-56, Class MS, 6.863s, 2041 3,003,036 3,342,739 IFB Ser. 10-151, Class SL, IO, 6.489s, 2039 1,829,947 281,519 IFB Ser. 10-163, Class SI, IO, 6.42s, 2037 5,206,730 741,964 IFB Ser. 10-26, Class QS, IO, 6.039s, 2040 2,842,955 497,517 IFB Ser. 10-120, Class SB, IO, 5.989s, 2035 1,031,631 88,988 IFB Ser. 10-20, Class SC, IO, 5.939s, 2040 294,415 47,698 IFB Ser. 10-61, Class SJ, IO, 5.841s, 2040 3,546,708 623,795 IFB Ser. 11-70, Class SM, IO, 5.681s, 2041 3,437,000 852,342 IFB Ser. 11-70, Class SH, IO, 5.681s, 2041 3,530,000 886,524 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 541,831 81,546 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 11,565,298 1,886,589 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,480,309 177,844 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 6,487,026 780,714 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 1,862,156 179,456 Ser. 11-116, Class BI, IO, 4s, 2026 4,692,960 467,700 Ser. 11-70, PO, zero %, 2041 6,357,346 5,230,316 Ser. 06-36, Class OD, PO, zero %, 2036 7,577 7,042 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.04s, 2045 3,539,859 672,573 Commercial mortgage-backed securities (12.2%) Banc of America Commercial Mortgage, Inc. FRB Ser. 08-1, Class AJ, 6.248s, 2051 784,000 748,563 FRB Ser. 05-6, Class G, 5.19s, 2047 829,000 679,780 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 13,029 10,944 Ser. 01-1, Class K, 6 1/8s, 2036 265,478 37,693 Ser. 07-5, Class XW, IO, 0.38s, 2051 39,224,652 463,949 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW17, Class AJ, 5.89s, 2050 3,084,000 2,713,920 FRB Ser. 06-PW12, Class AJ, 5.751s, 2038 730,000 722,942 Ser. 05-PWR7, Class B, 5.214s, 2041 923,000 895,310 FRB Ser. 05-T20, Class C, 5.149s, 2042 800,000 776,000 Ser. 05-PWR9, Class AJ, 4.985s, 2042 560,000 575,680 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 779,000 741,433 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.036s, 2044 25,039,235 98,556 Commercial Mortgage Pass-Through Certificates FRB Ser. 04-LB3A, Class E, 5.357s, 2037 852,000 852,852 Cornerstone Titan PLC 144A FRB Ser. 05-CT2A, Class E, 1.581s, 2014 (United Kingdom) GBP 105,022 151,837 FRB Ser. 05-CT1A, Class D, 1.578s, 2014 (United Kingdom) GBP 328,253 447,913 6 Putnam VT Div ersified Income Fund MORTGAGE-BACKED SECURITIES (43.4%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A3, 6.052s, 2041 $1,458,000 $1,700,588 FRB Ser. 06-C1, Class AJ, 5.409s, 2039 683,000 719,131 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 431,428 17,689 CS First Boston Mortgage Securities Corp. Ser. 05-C6, Class B, 5.23s, 2040 725,000 672,438 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class G, 5.881s, 2035 2,558,000 2,563,492 Ser. 02-CP5, Class M, 5 1/4s, 2035 263,376 13,169 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 F 226,150 225,612 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.094s, 2020 2,240,136 44,803 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 195,038 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.307s, 2045 385,000 338,800 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class B, 4.965s, 2041 561,000 477,551 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 02-C3, Class H, 5.944s, 2039 540,000 539,657 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 562,000 512,547 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C2, Class G, 5.567s, 2036 1,090,000 1,105,599 GS Mortgage Securities Corp. II Ser. 05-GG4, Class AJ, 4.782s, 2039 2,872,000 2,897,458 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.746s, 2039 81,069,128 1,216,037 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.21s, 2030 (Cayman Islands) 308,936 170,687 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 06-LDP7, Class AJ, 5.871s, 2045 3,047,000 2,963,552 Ser. 06-LDP6, Class AJ, 5.565s, 2043 590,000 561,149 FRB Ser. 05-LDP3, Class D, 5.194s, 2042 974,000 886,340 FRB Ser. 04-CBX, Class B, 5.021s, 2037 316,000 311,601 FRB Ser. 05-LDP3, Class AJ, 4.997s, 2042 337,000 358,116 FRB Ser. 05-LDP2, Class C, 4.911s, 2042 665,000 631,750 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 2,290,000 2,301,908 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.154s, 2051 50,382,061 491,326 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 1,062,915 1,074,543 Ser. 98-C4, Class J, 5.6s, 2035 379,000 415,498 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class AJ, 5.452s, 2039 1,665,000 1,772,874 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 03-C7, Class K, 5.169s, 2037 1,040,000 1,013,584 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.402s, 2028 64,210 6 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.276s, 2051 497,000 484,476 FRB Ser. 07-C1, Class A3, 5.849s, 2050 51,000 54,232 Ser. 06-C2, Class AJ, 5.802s, 2043 808,000 743,360 Ser. 05-CKI1, Class AJ, 5.263s, 2037 761,000 784,211 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.244s, 2049 1,546,319 110,562 MORTGAGE-BACKED SECURITIES (43.4%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Capital I Ser. 06-HQ9, Class C, 5.842s, 2044 $1,320,000 $1,265,994 Ser. 06-HQ9, Class AJ, 5.793s, 2044 696,000 759,917 FRB Ser. 06-HQ8, Class B, 5 1/2s, 2044 2,160,000 1,959,768 Ser. 06-HQ10, Class AJ, 5.389s, 2041 529,000 464,885 Ser. 04-IQ8, Class C, 5.3s, 2040 1,680,000 1,691,424 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,227,425 1,172,190 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 1,196,000 1,231,342 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 158,000 118,500 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 457,579 68,637 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.997s, 2045 4,015,000 3,723,913 FRB Ser. 06-C25, Class AJ, 5.736s, 2043 735,000 746,025 FRB Ser. 05-C20, Class B, 5.248s, 2042 2,269,000 2,206,893 Ser. 07-C34, IO, 0.345s, 2046 13,466,963 162,950 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class H, 5.442s, 2035 774,000 731,507 Residential mortgage-backed securities (non-agency) (20.7%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, Class 1A1, 5.338s, 2036 1,361,016 1,180,681 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, zero %, 2047 10,204,997 1,191,115 American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 1,559,267 233,890 Banc of America Funding Corp. Ser. 06-2, Class 2A13, 6s, 2036 1,062,533 1,083,784 FRB Ser. 06-G, Class 2A5, 0.491s, 2036 681,421 572,393 Banc of America Funding Corp. 144A FRB Ser. 09-R12A, Class A2, 3.045s, 2036 583,105 384,849 Banc of America Mortgage Securities Ser. 05-11, Class 1A10, 6s, 2035 850,000 828,750 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 184,745 96,068 Ser. 12-RR10, Class 8A2, 4s, 2036 405,196 409,248 FRB Ser. 12-RR10, Class 9A2, 2.662s, 2035 1,270,000 939,800 Ser. 12-RR10, Class 4A2, 2.626s, 2036 730,000 584,000 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 9A3, 21.132s, 2037 661,425 619,259 FRB Ser. 12-RR12, Class 3A3, 21.062s, 2037 460,000 378,350 FRB Ser. 12-RR12, Class 2A3, 14.483s, 2035 360,000 358,600 FRB Ser. 11-RR4, Class 6A4, 14.295s, 2037 1,474,222 1,164,635 Ser. 12-RR11, Class 4A3, 13.64s, 2037 515,840 371,404 FRB Ser. 12-RR11, Class 5A3, 13.492s, 2037 240,071 145,243 FRB Ser. 12-RR12, Class 1A3, 13.355s, 2037 360,000 199,800 FRB Ser. 12-RR12, Class 5A1, 5.138s, 2036 1,940,000 1,976,375 FRB Ser. 12-RR12, Class 5A2, 5.138s, 2036 1,340,000 997,295 Ser. 12-RR11, Class 9A2, 4s, 2037 1,238,229 1,235,133 Ser. 12-RR12, Class 3A2, 4s, 2037 900,000 904,500 Ser. 12-RR11, Class 4A2, 4s, 2037 733,770 738,356 Ser. 12-RR12, Class 1A2, 4s, 2037 300,000 302,250 Ser. 12-RR11, Class 3A2, 4s, 2036 218,154 217,609 Ser. 12-RR12, Class 2A2, 4s, 2035 370,000 374,625 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 337,094 335,408 FRB Ser. 12-RR12, Class 4A2, 2.917s, 2036 790,000 431,269 Ser. 12-RR11, Class 11A2, 2.6s, 2036 327,044 201,132 FRB Ser. 09-RR11, Class 2A2, 2.47s, 2035 1,060,000 792,350 Ser. 09-RR7, Class 1A7, IO, 1.798s, 2046 21,701,245 922,303 Ser. 09-RR7, Class 2A7, IO, 1.58s, 2047 46,213,411 1,908,614 Putnam VT Diversified Income Fund 7 MORTGAGE-BACKED SECURITIES (43.4%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 07-4, Class 12A1, 5.579s, 2037 $874,732 $743,522 FRB Ser. 07-4, Class 22A1, 5.434s, 2047 1,510,607 1,306,675 FRB Ser. 05-4, Class 2A3, 2.631s, 2035 1,000,000 905,000 FRB Ser. 06-1, Class A1, 2.37s, 2036 485,022 453,496 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.085s, 2034 34,783 12,642 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 8,447,296 237,369 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 6,146,960 90,360 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.595s, 2036 1,372,858 1,266,461 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 11-12, Class 2A2, 0.58s, 2035 1,160,000 870,000 FRB Ser. 12-1, Class 1A2, 0.58s, 2035 1,110,000 810,300 Countrywide Alternative Loan Trust FRB Ser. 06-36T2, Class 1A7, 6 1/4s, 2036 1,896,235 1,531,209 Ser. 07-HY9, Class X, IO, 0.65s, 2047 6,982,446 300,245 Countrywide Home Loans Ser. 07-16, Class A1, 6 1/2s, 2037 1,286,945 1,203,293 Ser. 07-17, Class 1A2, 6s, 2037 2,069,574 1,996,725 Ser. 06-20, Class 1A21, 6s, 2037 595,051 550,423 Ser. 06-10, Class 1A16, 6s, 2036 1,837,402 1,658,255 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.079s, 2043 GBP 328,968 452,095 FRB Ser. 03-2, Class 2C1, 2.754s, 2043 EUR 880,000 982,677 Green Tree Financial Corp. Ser. 95-F, Class B2, 7.1s, 2021 $4,622 4,534 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 6,263,167 262,427 GSR Mortgage Loan Trust FRB Ser. 06-AR1, Class 2A4, 2.774s, 2036 950,000 726,750 FRB Ser. 05-AR4, Class 3A5, 2.756s, 2035 500,000 450,000 Harborview Mortgage Loan Trust FRB Ser. 05-9, Class 2A1C, 0.661s, 2035 841,059 740,132 JPMorgan Mortgage Trust FRB Ser. 07-A4, Class 2A2, 5.547s, 2037 2,405,990 2,083,114 FRB Ser. 07-A1, Class 3A4, 3.095s, 2035 687,313 540,221 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 4,287,199 141,906 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.41s, 2034 37,486 15,039 Structured Asset Mortgage Investments Trust Ser. 07-AR6, Class X2, IO, 1/2s, 2047 19,613,232 417,762 Structured Asset Mortgage Investments, Inc. Ser. 06-AR8, Class X, IO, 0.4s, 2036 18,334,227 298,848 WAMU Mortgage Pass-Through Certificates FRB Ser. 07-HY6, Class 2A1, 4.812s, 2037 3,365,516 2,742,895 FRB Ser. 07-HY1, Class 5A1, 4.711s, 2037 2,265,455 1,807,762 FRB Ser. 07-HY3, Class 2A1, 4.68s, 2037 3,209,296 2,599,530 FRB Ser. 07-HY2, Class 1A1, 2.643s, 2036 693,838 551,601 FRB Ser. 07-HY7, Class 2A1, 2.569s, 2037 1,344,738 1,001,830 FRB Ser. 05-AR12, Class 1A4, 2.472s, 2035 630,000 570,150 FRB Ser. 06-AR14, Class 1A4, 2.423s, 2036 688,714 554,415 FRB Ser. 06-AR1, Class 2A1B, 1.235s, 2046 2,348,166 2,031,164 FRB Ser. 06-AR1, Class 2A1C, 1.235s, 2046 2,444,319 1,307,711 FRB Ser. 06-AR9, Class 1A, 1.166s, 2046 3,299,029 2,672,214 FRB Ser. 06-AR11, Class 1A, 1.12s, 2046 2,743,686 2,181,231 FRB Ser. 06-AR15, Class 1A, 1.006s, 2046 2,774,098 2,177,667 FRB Ser. 06-AR17, Class 1A, 0.986s, 2046 2,504,970 1,878,727 MORTGAGE-BACKED SECURITIES (43.4%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR19, Class 1A, 0.906s, 2047 $1,108,365 $798,023 FRB Ser. 05-AR13, Class A1C3, 0.7s, 2045 3,920,248 2,900,983 FRB Ser. 05-AR17, Class A1C3, 0.69s, 2045 1,148,799 597,375 FRB Ser. 05-AR15, Class A1C3, 0.69s, 2045 1,288,768 515,507 FRB Ser. 05-AR8, Class 2AC2, 0.67s, 2045 1,655,654 1,407,306 FRB Ser. 05-AR11, Class A1B2, 0.66s, 2045 996,850 857,291 FRB Ser. 05-AR13, Class A1B2, 0.64s, 2045 1,246,403 1,071,907 FRB Ser. 05-AR17, Class A1B2, 0.62s, 2045 1,021,483 852,938 FRB Ser. 05-AR11, Class A1B3, 0.61s, 2045 1,908,826 1,641,590 FRB Ser. 05-AR8, Class 2AC3, 0.6s, 2045 590,291 498,796 FRB Ser. 05-AR2, Class 2A1B, 0.58s, 2045 1,278,054 1,124,687 FRB Ser. 05-AR8, Class 2AB3, 0.57s, 2045 802,476 714,204 FRB Ser. 05-AR1, Class A3, 0.57s, 2045 654,675 572,841 FRB Ser. 05-AR15, Class A1A2, 0.49s, 2045 2,865,415 2,449,930 FRB Ser. 05-AR6, Class 2AB3, 0.48s, 2045 558,798 491,742 Wells Fargo Mortgage Backed Securities Trust Ser. 07-11, Class A1, 6s, 2037 522,788 507,104 Ser. 07-11, Class A36, 6s, 2037 536,669 539,353 Ser. 06-8, Class A9, 6s, 2036 1,835,671 1,866,143 Ser. 07-12, Class A7, 5 1/2s, 2037 440,490 459,210 Ser. 06-3, Class A2, 5 1/2s, 2036 960,000 972,000 FRB Ser. 07-AR3, Class A2, 5.376s, 2037 491,623 443,687 FRB Ser. 06-AR1, Class 2A5, 5.35s, 2036 1,140,000 1,142,850 FRB Ser. 06-AR11, Class A6, 5.081s, 2036 1,029,066 949,314 FRB Ser. 05-AR16, Class 4A2, 2.651s, 2035 470,717 458,949 FRB Ser. 06-AR17, Class A1, 2.631s, 2036 990,118 871,304 FRB Ser. 06-AR2, Class 2A3, 2.627s, 2036 802,257 782,201 FRB Ser. 05-AR15, Class 1A8, 2.617s, 2035 1,860,000 1,785,600 Total mortgage-backed securities (cost $185,662,892) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (31.9%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.8%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $653,833 $732,932 3s, TBA, January 1, 2043 11,000,000 11,693,516 U.S. Government Agency Mortgage Obligations (29.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, January 1, 2043 9,000,000 9,407,813 Federal National Mortgage Association Pass-Through Certificates 5s, February 1, 2037 95,823 103,684 4 1/2s, August 1, 2039 316,228 341,168 3s, TBA, February 1, 2043 12,000,000 12,549,374 3s, TBA, January 1, 2043 103,000,000 107,948,831 Total U.S. government and agency mortgage obligations (cost $142,692,541) CORPORATE BONDS AND NOTES (31.8%)* Principal amount Value Basic materials (1.8%) Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 $95,000 $98,800 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 387,000 411,188 Boise Cascade LLC/Boise Cascade Finance Corp. 144A sr. unsec. notes 6 3/8s, 2020 (United Kingdom) 40,000 41,200 8 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (31.8%)* cont. Principal amount Value Basic materials cont. Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) $135,000 $141,750 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 250,000 280,000 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 130,000 131,300 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 368,000 332,120 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 140,000 149,100 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 125,000 131,875 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 247,000 253,793 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 145,000 148,625 Grohe Holding GmbH 144A company guaranty sr. notes FRN 4.183s, 2017 (Germany) EUR 418,000 555,822 HD Supply, Inc. company guaranty sr. unsec. sub. notes 13 1/2s, 2015 $182,000 186,550 HD Supply, Inc. 144A company guaranty sr. unsec. notes 11 1/2s, 2020 296,000 333,370 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 180,000 184,950 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 387,000 442,148 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 135,000 136,519 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 81,000 78,975 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 70,000 73,675 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 231,000 302,799 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 $285,000 334,163 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 300,000 352,500 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 540,000 596,700 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 175,000 168,645 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 $26,000 25,610 MPM Escrow LLC/MPM Finance Escrow Corp. 144A sr. notes 8 7/8s, 2020 100,000 101,000 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 70,000 72,450 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 205,000 228,575 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 95,000 99,988 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 221,450 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 178,500 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 170,000 190,400 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 175,000 178,500 CORPORATE BONDS AND NOTES (31.8%)* cont. Principal amount Value Basic materials cont. Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 $40,000 $43,200 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 1.442s, 2015 (Germany) EUR 182,000 236,628 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 $40,000 42,400 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 55,000 58,300 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 270,000 272,700 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 44,000 16,720 Capital goods (1.7%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 40,000 42,000 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 453,000 494,903 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 111,433 153,792 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 118,080 162,965 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 190,000 273,836 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $398,000 442,775 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 180,000 190,800 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 46,000 49,220 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 116,000 127,600 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 33,000 38,033 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 230,000 236,613 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 90,000 90,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 222,000 251,138 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 69,000 73,830 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 87,003 Exide Technologies sr. notes 8 5/8s, 2018 $25,000 21,188 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 50,000 51,813 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 405,000 444,488 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 469,000 619,318 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 65,000 65,406 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 30,000 34,200 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 402,000 369,840 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 155,000 168,950 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 210,000 290,320 Putnam VT Diversified Income Fund 9 CORPORATE BONDS AND NOTES (31.8%)* cont. Principal amount Value Capital goods cont. Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 324,000 $467,796 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 7/8s, 2019 $100,000 111,250 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 1/8s, 2019 185,000 198,875 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 215,000 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 110,000 114,400 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 130,000 134,225 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 200,000 217,000 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 195,000 212,306 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 270,000 283,500 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 420,000 447,300 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 138,000 153,180 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 291,000 321,919 Communication services (4.4%) AMC Networks, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 60,000 60,225 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 90,000 97,650 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 117,000 136,451 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 74,333 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 33,000 36,713 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 262,000 281,978 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 162,000 174,758 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 85,000 85,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 228,000 246,240 Cequel Communications Escrow Capital Corp. 144A sr. unsec. notes 6 3/8s, 2020 50,000 52,063 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 168,000 173,460 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 100,000 107,750 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 469,000 504,175 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 326,000 332,520 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 660,000 698,775 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 90,000 99,450 Crown Castle International Corp. 144A sr. unsec. notes 5 1/4s, 2023 170,000 181,900 CORPORATE BONDS AND NOTES (31.8%)* cont. Principal amount Value Communication services cont. Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) $443,000 $474,010 DISH DBS Corp. company guaranty 7 1/8s, 2016 171,000 191,520 DISH DBS Corp. company guaranty 6 5/8s, 2014 715,000 768,625 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 259,000 295,260 Equinix, Inc. sr. unsec. notes 7s, 2021 175,000 194,250 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 93,800 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 250,000 288,750 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 787,000 905,050 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 277,000 305,393 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 337,000 383,338 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 500,000 537,500 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 189,000 208,373 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 105,000 108,413 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 1,487,937 1,580,933 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 349,000 369,068 Kabel Deutschland GmbH 144A sr. bonds 6 1/2s, 2018 (Germany) EUR 140,000 200,258 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $169,000 188,858 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 184,000 204,240 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 50,000 54,500 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 26,000 27,170 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 71,000 78,633 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 553,000 599,314 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 500,000 465,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 16,000 12,720 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 69,000 51,578 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 364,000 390,390 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 215,000 246,175 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 240,000 407,412 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 $55,000 60,197 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 171,491 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 78,000 87,165 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 74,375 Sprint Capital Corp. company guaranty 8 3/4s, 2032 42,000 51,345 10 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (31.8%)* cont. Principal amount Value Communication services cont. Sprint Capital Corp. company guaranty 6 7/8s, 2028 $57,000 $59,280 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 922,000 1,071,825 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 174,000 189,225 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 210,000 247,275 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 156,000 170,430 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 531,000 655,785 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 142,862 Telenet Finance V Luxembourg SCA 144A bonds 6 3/4s, 2024 (Luxembourg) EUR 100,000 141,792 Telenet Finance V Luxembourg SCA 144A bonds 6 1/4s, 2022 (Luxembourg) $110,000 155,302 TW Telecom Holdings, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 65,000 68,088 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 400,000 592,352 Unitymedia Hessen GmbH & Co. KG/ Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) $175,000 253,513 Unitymedia Hessen GmbH & Co. KG/ Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 276,000 393,393 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 421,000 621,111 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 50,000 92,075 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 445,000 584,876 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $80,000 87,400 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 363,000 408,375 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 149,000 160,920 Consumer cyclicals (5.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 38,850 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 50,000 32,250 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 566,000 431,575 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 300,000 243,750 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 212,000 244,860 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 297,000 305,168 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 97,000 99,305 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 113,400 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 360,000 406,800 CORPORATE BONDS AND NOTES (31.8%)* cont. Principal amount Value Consumer cyclicals cont. Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 $70,000 $75,075 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 98,000 98,245 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 325,000 316,063 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 140,000 154,525 Building Materials Corp. 144A sr. notes 7s, 2020 255,000 277,950 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 105,000 113,400 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 150,000 165,750 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 185,000 199,800 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 334,000 221,275 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 321,000 343,871 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 100,000 112,500 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 195,000 185,250 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 100,000 110,750 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 410,000 451,000 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 60,000 66,300 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 434,410 471,335 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 180,000 160,650 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 138,000 126,270 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 252,000 253,890 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 349,000 342,893 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 189,000 218,295 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 405,000 430,313 FelCor Lodging LP 144A sr. notes 5 5/8s, 2023 R 60,000 59,700 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 520,000 573,787 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 163,600 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 335,000 347,757 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) $130,000 153,459 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 241,000 265,100 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 115,000 126,213 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 R 70,000 74,550 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 334,000 375,750 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 165,000 179,850 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 475,000 511,813 Putnam VT Diversified Income Fund 11 CORPORATE BONDS AND NOTES (31.8%)* cont. Principal amount Value Consumer cyclicals cont. ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 338,000 $462,205 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 71,927 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $403,000 465,465 Jo-Ann Stores Holdings, Inc. 144A sr. notes 9 3/4s, 2019 ‡‡ 95,000 95,831 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 65,000 69,875 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 145,000 157,144 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 120,000 131,400 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 70,000 75,950 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 255,000 263,925 Lennar Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2022 90,000 88,200 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 210,000 241,500 Limited Brands, Inc. sr. notes 5 5/8s, 2022 105,000 114,713 Lottomatica Group SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 455,000 629,658 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $115,000 135,138 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 320,000 19,200 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 156,000 166,920 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 85,000 89,888 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 140,000 149,100 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 50,000 49,875 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 155,000 158,294 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 190,000 198,550 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 691,867 733,379 Navistar International Corp. sr. notes 8 1/4s, 2021 319,000 307,835 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 300,000 305,250 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 50,000 50,750 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 (Netherlands) 38,000 42,465 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 (Netherlands) 122,000 121,390 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 380,000 422,750 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 149,000 165,390 Owens Corning company guaranty sr. unsec. notes 9s, 2019 123,000 154,058 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 60,000 68,400 CORPORATE BONDS AND NOTES (31.8%)* cont. Principal amount Value Consumer cyclicals cont. Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 $200,000 $206,000 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 140,000 155,225 Petco Holdings, Inc. 144A sr. notes 8 1/2s, 2017 ‡‡ 90,000 92,925 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 65,000 69,794 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) †† EUR 450,000 646,480 QVC Inc. 144A sr. notes 7 1/2s, 2019 $175,000 193,081 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 70,000 76,300 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 75,000 81,375 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 211,000 224,715 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 226,000 240,125 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Germany) EUR 355,000 541,213 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 $97,000 106,458 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 111,000 117,660 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 90,000 95,513 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 25,000 25,313 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 160,000 160,000 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 15,000 16,200 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 15,000 15,938 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 502,000 569,770 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 145,000 155,150 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 42,000 45,045 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 35,000 36,006 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 240,000 254,400 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 311,000 335,103 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 176,000 81,400 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 34,000 29,963 Travelport, LLC 144A sr. notes Ser. B, 6.306s, 2016 ‡‡ 60,979 50,003 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 164,000 127,100 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 340,000 391,425 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 8,000 8,660 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 265,000 275,600 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 473,000 527,395 12 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (31.8%)* cont. Principal amount Value Consumer cyclicals cont. YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ $180,000 $185,868 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 452,000 488,160 Consumer staples (1.9%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,400,000 733,860 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 $165,000 183,975 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 71,825 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 256,000 293,120 CKE Holdings, Inc. 144A sr. unsec. notes 10 1/2s, 2016 ‡‡ 153,239 163,583 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 164,000 154,980 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 390,000 419,250 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 250,000 288,750 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 131,675 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 55,000 57,475 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 354,000 376,125 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 167,000 183,283 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 160,000 181,800 Dole Food Co. 144A sr. notes 8s, 2016 123,000 127,920 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 225,000 251,438 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 200,000 314,734 HDTFS, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 $40,000 42,600 HDTFS, Inc. 144A company guaranty sr. notes 5 7/8s, 2020 40,000 41,800 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 104,975 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 215,000 305,573 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 $83,000 87,980 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 460,000 464,600 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 130,000 129,350 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 154,000 166,320 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 115,000 125,997 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 295,000 327,081 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 365,000 375,038 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 300,000 313,125 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 300,000 319,500 CORPORATE BONDS AND NOTES (31.8%)* cont. Principal amount Value Consumer staples cont. Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 $75,000 $85,688 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 190,000 209,950 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 770,000 877,800 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 50,000 52,875 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 80,000 83,800 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 265,000 274,275 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 65,000 69,388 Energy (6.5%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 182,000 193,375 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 86,200 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 185,000 188,238 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 165,000 151,388 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 182,000 168,805 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 185,000 206,044 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 397,000 456,728 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 66,000 61,215 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 217,000 201,810 Atlas Pipeline Partners LP/Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 80,000 82,800 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 65,000 69,875 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 200,000 214,000 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 404,000 436,320 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 195,000 221,813 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 55,000 77,104 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $675,000 762,750 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 52,000 52,260 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 300,000 329,250 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 65,000 68,413 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 116,000 122,380 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 295,000 201,494 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $114,000 77,520 Putnam VT Diversified Income Fund 13 CORPORATE BONDS AND NOTES (31.8%)* cont. Principal amount Value Energy cont. CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $173,000 $187,273 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 982,000 1,063,015 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 440,000 474,100 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 505,000 545,400 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 85,000 88,613 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 240,000 270,600 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 43,000 47,300 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 526,000 510,220 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 140,000 138,600 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 200,000 178,000 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 182,000 187,915 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 335,000 431,252 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 312,552 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 690,000 911,380 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 149,000 183,571 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 548,635 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 267,000 254,985 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 226,000 232,215 Halcon Resources Corp. 144A sr. unsec. notes 8 7/8s, 2021 230,000 243,800 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 20,950 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 105,000 112,350 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 127,000 208,797 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 $103,000 103,000 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 55,000 54,725 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 70,000 77,175 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 85,000 92,225 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 253,000 282,728 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 104,000 97,760 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 523,525 CORPORATE BONDS AND NOTES (31.8%)* cont. Principal amount Value Energy cont. MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) $329,000 $346,273 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 141,000 147,345 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 300,000 222,000 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 335,000 344,018 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 100,000 110,250 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 215,000 219,300 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 140,000 150,150 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 185,000 201,650 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 250,000 252,500 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 315,000 360,675 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 26,000 27,885 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 482,600 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 75,000 95,063 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 200,000 218,500 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 404,000 410,060 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 450,000 559,436 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 202,000 257,015 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 95,000 101,175 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 3,930,000 3,380,103 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 265,000 183,290 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 830,000 788,674 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,605,000 1,461,449 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 790,000 780,125 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 425,000 429,250 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 680,000 889,100 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 5/8s, 2021 185,000 203,731 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 250,000 246,875 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 210,000 227,850 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 100,000 104,500 14 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (31.8%)* cont. Principal amount Value Energy cont. Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 $173,000 $192,030 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 95,000 96,663 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 535,000 565,763 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 7,000 7,490 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 795,000 842,700 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 210,000 215,250 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 115,000 121,325 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 45,000 48,150 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 179,000 194,663 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 80,000 81,800 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 140,000 143,675 Williams Cos., Inc. (The) notes 7 3/4s, 2031 69,000 88,036 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 102,000 131,412 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 240,000 254,400 Financials (4.8%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 152,000 143,260 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 215,000 227,900 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 195,000 215,907 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 405,000 451,069 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 790,000 953,925 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 185,000 240,963 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) 240,000 264,000 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,055,000 1,153,991 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 200,000 205,000 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 82,000 89,688 CIT Group, Inc. sr. unsec. notes 5s, 2022 215,000 229,258 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 175,000 191,188 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 140,000 148,400 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 275,000 310,750 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 215,000 234,350 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 230,000 221,375 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 250,000 245,125 Dresdner Funding Trust I 144A bonds 8.151s, 2031 336,000 329,448 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 215,000 220,375 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 233,000 202,710 CORPORATE BONDS AND NOTES (31.8%)* cont. Principal amount Value Financials cont. HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. bonds FRB 5.13s, perpetual maturity (Jersey) EUR 208,000 $272,897 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 $85,000 87,338 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 525,000 563,719 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 70,000 75,075 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 255,000 270,300 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 99,000 102,713 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 145,000 148,625 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 375,000 383,354 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 102,000 110,670 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 145,000 153,338 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 103,000 113,815 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 55,000 54,725 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 130,000 127,725 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 140,000 163,450 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 183,150 RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) 300,000 235,500 Royal Bank of Scotland PLC (The) jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 300,000 268,373 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 1,295,000 1,361,913 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 5.298s, 2017 (Russia) 900,000 960,965 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 250,000 285,177 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 650,000 701,188 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 345,000 308,775 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 215,000 225,522 UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, perpetual maturity (Jersey) EUR 133,000 167,104 UBS AG/Jersey Branch jr. unsec. sub. notes FRN Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 200,000 287,089 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $250,000 248,128 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 255,000 312,375 VTB Bank OJSC 144A jr. sub. notes FRN 9 1/2s, 2049 (Russia) 1,000,000 1,068,153 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 400,000 432,000 Putnam VT Diversified Income Fund 15 CORPORATE BONDS AND NOTES (31.8%)* cont. Principal amount Value Financials cont. VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) $2,648,000 $2,989,592 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 2,498,000 2,697,840 Health care (2.1%) AmSurg Corp. 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 165,000 171,600 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 193,000 204,580 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 217,452 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 $285,000 302,813 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 225,000 241,313 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 260,000 385,461 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 ‡‡ $260,000 266,500 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 205,000 213,713 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 100,000 108,250 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 142,512 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $614,000 673,865 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 291,000 319,554 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 170,000 181,263 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 220,119 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 225,000 259,313 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 254,000 279,718 HCA, Inc. sr. notes 6 1/2s, 2020 831,000 934,875 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 74,000 84,730 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 420,000 445,725 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 60,000 64,650 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 410,000 387,450 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 112,000 117,320 Jaguar Holding Co. I 144A sr. notes 9 3/8s, 2017 ‡‡ 105,000 110,250 Kinetics Concepts/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 160,000 152,200 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 205,000 228,575 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 152,000 165,300 Rottapharm Ltd. 144A sr. unsec. notes 6 1/8s, 2019 (Ireland) 145,000 198,092 Service Corporation International sr. notes 7s, 2019 105,000 114,975 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 192,000 191,040 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 280,000 299,600 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 335,000 350,913 CORPORATE BONDS AND NOTES (31.8%)* cont. Principal amount Value Health care cont. Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 $175,770 $177,967 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 215,000 232,200 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 120,000 136,500 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 255,000 280,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 296,000 331,520 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 43,500 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 100,000 107,750 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 43,200 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 9,000 6,750 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 (Canada) 40,000 42,900 Technology (1.2%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 43,000 36,013 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 148,000 131,720 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 318,000 297,330 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 166,000 166,415 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 351,000 351,000 CyrusOne LP/CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 55,000 57,338 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 106,000 111,300 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 145,000 164,031 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 103,313 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 355,000 373,638 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 460,052 470,978 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 117,000 114,660 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 279,000 279,000 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 105,000 114,450 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 135,000 139,725 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 51,000 54,698 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 501,000 552,353 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 70,000 78,575 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 440,000 464,200 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 155,000 172,050 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 105,000 121,669 16 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (31.8%)* cont. Principal amount Value Technology cont. Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) $126,000 $138,443 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 145,000 148,263 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 203,000 221,778 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 257,000 274,348 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 230,000 334,959 Transportation (0.3%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 668,000 781,457 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 $277,000 306,778 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 310,000 340,225 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 56,000 34,160 Utilities and power (2.1%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 720,000 831,600 AES Corp. (The) sr. unsec. unsub. notes 7 3/8s, 2021 180,000 199,800 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 203,000 227,868 Calpine Corp. 144A sr. notes 7 1/4s, 2017 536,000 570,840 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 290,000 352,378 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 555,000 2,775 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 (In default) † 109,000 57,770 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 (In default) † 48,000 25,320 Edison Mission Energy sr. unsec. notes 7.2s, 2019 (In default) † 109,000 57,770 Edison Mission Energy sr. unsec. notes 7s, 2017 (In default) † 17,000 9,010 El Paso Corp. sr. unsec. notes 7s, 2017 285,000 325,566 El Paso Natural Gas Co. debs. 8 5/8s, 2022 345,000 474,585 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 1,050,000 1,173,375 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 331,000 373,203 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 402,000 464,310 EP Energy/EP Finance, Inc. sr. unsec. notes 9 3/8s, 2020 340,000 383,350 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 70,000 74,200 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 7/8s, 2019 95,000 103,550 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 130,000 129,350 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 381,000 440,055 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 76,700 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 95,000 105,450 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 845,000 1,065,021 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 100,000 115,000 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 800,000 888,000 CORPORATE BONDS AND NOTES (31.8%)* cont. Principal amount Value Utilities and power cont. NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 $150,000 $176,385 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 165,463 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 65,000 88,820 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 119,000 93,118 Vattenfall AB jr. unsec. sub. bonds FRB 5 1/4s, 2049 perpetual maturity (Sweden) EUR 156,000 218,901 Total corporate bonds and notes (cost $133,450,426) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (7.6%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $2,270,000 $1,884,100 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 461,000 465,610 Argentina (Republic of) sr. unsec. bonds FRB 0.507s, 2013 2,362,000 289,345 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 6,611,000 6,002,788 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 1,066,934 754,856 Brazil (Federal Republic of) unsec. notes 10s, 2017 Units 1,350 694,921 Brazil (Federal Republic of) unsub. notes 10s, 2014 Units 1,080 541,127 Chile (Republic of) notes 5 1/2s, 2020 CLP 235,500,000 548,337 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 $360,000 409,500 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 310,000 337,956 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 31,500,000 556,663 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $930,000 1,072,457 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 †† EUR 93,000 43,701 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 †† EUR 93,000 43,948 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 †† EUR 93,000 44,964 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 †† EUR 93,000 43,626 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 †† EUR 93,000 43,982 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 †† EUR 93,000 44,390 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 †† EUR 93,000 44,572 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 †† EUR 93,000 45,165 Putnam VT Diversified Income Fund 17 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (7.6%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 †† EUR 93,000 $45,617 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 †† EUR 93,000 45,503 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 †† EUR 93,000 45,693 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 †† EUR 93,000 46,620 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 †† EUR 93,000 47,579 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 †† EUR 93,000 48,886 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 †† EUR 93,000 50,430 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 †† EUR 93,000 52,306 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 †† EUR 93,000 53,472 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 †† EUR 93,000 54,204 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 †† EUR 93,000 55,978 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 †† EUR 93,000 58,823 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 $575,000 763,893 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 13,350,000 434,137 Iraq (Republic of) 144A bonds 5.8s, 2028 $695,000 656,775 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 EUR 570,000 820,996 Portugal (Republic of) sr. unsec. bonds 4.35s, 2017 EUR 570,000 724,858 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 $1,200,000 1,491,000 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 200,000 212,908 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 1,334,221 1,712,739 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 EUR 570,000 796,709 Sri Lanka (Republic of) 144A notes 7.4s, 2015 $240,000 259,483 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 1,230,000 1,495,988 Turkey (Republic of) unsec. bonds 6s, 2041 975,000 1,199,153 Turkey (Republic of) unsec. notes 6 3/4s, 2040 270,000 366,512 Ukraine (Government of) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 275,000 268,125 Ukraine (Government of) 144A bonds 7 3/4s, 2020 655,000 673,013 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (7.6%)* cont. Principal amount Value Ukraine (Government of) 144A notes 9 1/4s, 2017 $1,150,000 $1,247,193 Ukraine (Government of) 144A sr. unsec. bonds 7.95s, 2014 400,000 406,003 Ukraine (Government of) 144A sr. unsec. notes 7.8s, 2022 475,000 476,781 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,280,000 2,302,800 United Mexican States sr. unsec. notes 5 3/4s, 2110 220,000 264,550 Venezuela (Republic of) sr. unsec. bonds 7s, 2038 265,000 210,996 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,410,000 1,447,323 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 1,215,000 1,404,941 Total foreign government and agency bonds and notes (cost $32,524,058) SENIOR LOANS (1.6%)* c Principal amount Value Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 $297,937 $297,564 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 170,000 172,550 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 36,835 37,092 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.46s, 2018 973,641 868,366 Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.46s, 2016 297,426 298,540 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.859s, 2016 578,484 478,696 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 148,608 148,731 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 198,436 199,676 First Data Corp. bank term loan FRN 5.211s, 2017 12,896 12,574 First Data Corp. bank term loan FRN 4.211s, 2018 121,183 115,259 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 161,020 133,445 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.27s, 2014 ‡‡ 72,773 69,619 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.27s, 2014 ‡‡ 41,423 39,628 Intelsat SA bank term loan FRN 3.21s, 2014 (Luxembourg) 375,000 374,531 iStar Finanacial, Inc. bank term loan FRN 5 3/4s, 2017 R 159,059 160,550 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 244,124 246,489 Motor City Casino bank term loan FRN 6s, 2017 314,282 314,863 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 164,245 164,810 Navistar, Inc. bank term loan FRN Ser. B, 7s, 2017 95,000 95,317 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 215,000 215,120 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 117,900 115,640 Plains Exploration & Production Co. bank term loan FRN Class B, 4s, 2019 205,000 205,427 Quintiles Transnational Holdings, Inc. bank term loan FRN 7 1/2s, 2017 ‡‡ 80,000 80,900 Realogy Corp. bank term loan FRN Ser. B, 4.461s, 2016 470,436 471,318 18 Putnam VT Div ersified Income Fund SENIOR LOANS (1.6%)* c cont. Principal amount Value Revlon Consumer Products Corp. bank term loan FRN 4 3/4s, 2017 $325,875 $327,627 Rite Aid Corp. bank term loan FRN Ser. B, 1.967s, 2014 75,024 74,424 Servicemaster Co. bank term loan FRN 4.46s, 2017 93,645 93,743 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 169,000 167,891 SRAM Corp. bank term loan FRN 8 1/2s, 2018 80,000 80,800 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.746s, 2017 645,637 432,346 Thomson Learning bank term loan FRN Ser. B, 2.71s, 2014 283,960 223,145 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) † 399,187 330,993 Univision Communications, Inc. bank term loan FRN 4.459s, 2017 204,939 201,353 West Corp. bank term loan FRN Ser. B5, 5 1/2s, 2016 30,872 31,266 Total senior loans (cost $7,520,596) PURCHASED SWAP OPTIONS OUTSTANDING (0.3%)* Counterparty Fixed right % to receive or (pay)/ Expiration date/ Contract Floating rate index/Maturity date strike amount Value Barclays Bank PLC (2.00)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.00 $72,681,000 $528,900 1.50/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/1.50 72,681,000 87,944 Credit Suisse International (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 58,323,000 155,722 Deutsche Bank AG (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 58,323,000 155,722 Goldman Sachs International (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 58,323,000 155,722 (2.00)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.00 11,566,000 83,160 1.50/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/1.50 11,566,000 13,995 JPMorgan Chase Bank N.A. (2.00)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.00 6,430,000 46,232 1.50/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/1.50 6,430,000 7,780 Total purchased swap options outstanding (cost $2,648,548) CONVERTIBLE BONDS AND NOTES (0.2%)* Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $205,000 $224,219 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 186,000 294,810 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 253,000 231,021 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 195,000 212,184 Total convertible bonds and notes (cost $811,669) PREFERRED STOCKS (0.2%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 163 $160,091 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 16,715 445,455 M/I Homes, Inc. $2.438 pfd. † 8,908 203,993 Total preferred stocks (cost $653,109) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 5,293 $234,850 United Technologies Corp. $3.75 cv. pfd. 2,800 155,988 Total convertible preferred stocks (cost $404,650) COMMON STOCKS (0.1%)* Shares Value Dynegy, Inc. † 13,539 $259,001 HealthSouth Corp. † 214 4,518 Trump Entertainment Resorts, Inc. † 71 284 Vertis Holdings, Inc. † F 521 5 Total common stocks (cost $376,469) WARRANTS (—%)* † Expiration date Strike price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $1,103 Smurfit Kappa Group PLC 144A (Ireland) F 10/1/13 EUR 0.001 422 26,018 Total warrants (cost $16,076) SHORT-TERM INVESTMENTS (14.5%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.14% L 46,431,444 $46,431,444 SSgA Prime Money Market Fund 0.08% P 520,000 520,000 Straight-A Funding, LLC 144A Ser. 1, commercial paper with an effective yield of 0.178%, February 5, 2013 $4,500,000 4,499,213 Straight-A Funding, LLC 144A Ser. 1, commercial paper with an effective yield of 0.178%, February 4, 2013 9,000,000 8,998,470 U.S. Treasury Bills with effective yields ranging from 0.105% to 0.170%, October 17, 2013 # ## § 4,487,000 4,482,248 Total short-term investments (cost $64,930,067) Total investments (cost $571,691,101) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso RUB Russian Ruble SEK Swedish Krona USD / $ United States Dollar Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reportingperiod. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Putnam VT Diversified Income Fund 19 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $447,542,301. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). E Extended settlement date on premium. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $77,796,867 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 85.7% Germany 0.6% Russia 2.7 Brazil 0.6 Venezuela 1.7 Turkey 0.5 Argentina 1.6 Canada 0.5 Luxembourg 1.1 Other 3.3 Ukraine 1.0 Total 100.0% United Kingdom 0.7 FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $187,473,802) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 1/16/13 $1,156,537 $1,124,454 $(32,083) Japanese Yen Sell 1/16/13 1,088,021 1,111,849 23,828 Peruvian New Sol Buy 1/16/13 1,012,945 1,009,283 3,662 Barclays Bank PLC Brazilian Real Buy 1/16/13 541,878 520,391 21,487 British Pound Sell 1/16/13 3,662,844 3,626,120 (36,724) Canadian Dollar Sell 1/16/13 2,972,635 2,967,850 (4,785) Chilean Peso Buy 1/16/13 663,040 676,157 (13,117) Czech Koruna Sell 1/16/13 693,629 683,095 (10,534) Euro Sell 1/16/13 334,381 366,358 31,977 Indonesian Rupiah Sell 1/16/13 675,267 675,346 79 Japanese Yen Sell 1/16/13 3,748,499 3,976,360 227,861 Malaysian Ringgit Buy 1/16/13 1,177,190 1,179,025 (1,835) Mexican Peso Buy 1/16/13 1,714,696 1,726,217 (11,521) New Zealand Dollar Sell 1/16/13 1,104,945 1,100,494 (4,451) Polish Zloty Buy 1/16/13 991,493 969,248 22,245 Russian Ruble Buy 1/16/13 1,185,851 1,176,463 9,388 South Korean Won Buy 1/16/13 1,719,619 1,695,049 24,570 Swedish Krona Sell 1/16/13 1,155,180 1,144,011 (11,169) Swiss Franc Sell 1/16/13 3,138,145 3,105,026 (33,119) Taiwan Dollar Buy 1/16/13 681,934 681,535 399 Turkish Lira Buy 1/16/13 858,979 854,884 4,095 20 Putnam VT Div ersified Income Fund FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $187,473,802) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Australian Dollar Buy 1/16/13 $7,268,470 $7,281,229 $(12,759) Brazilian Real Buy 1/16/13 341,002 328,526 12,476 Brazilian Real Sell 1/16/13 340,466 333,636 (6,830) British Pound Sell 1/16/13 4,327,221 4,283,243 (43,978) Canadian Dollar Buy 1/16/13 667,554 667,538 16 Czech Koruna Sell 1/16/13 693,639 683,442 (10,197) Euro Sell 1/16/13 671,137 673,278 2,141 Japanese Yen Sell 1/16/13 1,716,911 1,775,024 58,113 South Korean Won Buy 1/16/13 1,059,451 1,057,172 2,279 Taiwan Dollar Buy 1/16/13 287,413 287,082 331 Turkish Lira Buy 1/16/13 1,349,345 1,347,918 1,427 Credit Suisse International Australian Dollar Buy 1/16/13 1,670,189 1,672,268 (2,079) Brazilian Real Buy 1/16/13 1,356,110 1,325,661 30,449 British Pound Sell 1/16/13 1,080,871 1,074,998 (5,873) Canadian Dollar Sell 1/16/13 3,373,047 3,371,914 (1,133) Chinese Yuan Buy 1/16/13 667,021 668,136 (1,115) Czech Koruna Sell 1/16/13 693,639 683,974 (9,665) Indonesian Rupiah Sell 1/16/13 675,267 676,818 1,551 Japanese Yen Buy 1/16/13 4,648,932 4,942,748 (293,816) Mexican Peso Buy 1/16/13 1,694,543 1,705,493 (10,950) New Zealand Dollar Sell 1/16/13 216,926 222,577 5,651 Philippines Peso Buy 1/16/13 1,087,151 1,092,833 (5,682) Polish Zloty Buy 1/16/13 1,548,123 1,536,676 11,447 Russian Ruble Buy 1/16/13 1,185,847 1,178,178 7,669 Swedish Krona Sell 1/16/13 366,188 353,683 (12,505) Swiss Franc Buy 1/16/13 3,852,583 3,800,240 52,343 Taiwan Dollar Buy 1/16/13 37,396 37,432 (36) Turkish Lira Buy 1/16/13 1,546,241 1,541,186 5,055 Deutsche Bank AG Australian Dollar Buy 1/16/13 4,565 4,573 (8) Brazilian Real Buy 1/16/13 336,224 324,594 11,630 British Pound Sell 1/16/13 2,855,521 2,840,317 (15,204) Canadian Dollar Sell 1/16/13 2,246,788 2,246,847 59 Euro Sell 1/16/13 1,138,848 1,125,332 (13,516) Mexican Peso Buy 1/16/13 1,731 1,722 9 Norwegian Krone Sell 1/16/13 91,883 102,968 11,085 Polish Zloty Buy 1/16/13 554,049 541,473 12,576 Singapore Dollar Buy 1/16/13 1,174,947 1,177,701 (2,754) South Korean Won Buy 1/16/13 1,235,750 1,231,327 4,423 Swiss Franc Buy 1/16/13 168,740 167,481 1,259 Swiss Franc Sell 1/16/13 168,740 166,874 (1,866) Turkish Lira Buy 1/16/13 883,990 880,363 3,627 Goldman Sachs International Turkish Lira Buy 1/16/13 3,189 3,176 13 Turkish Lira Sell 1/16/13 3,189 3,190 1 HSBC Bank USA, National Association British Pound Sell 1/16/13 2,277,399 2,254,248 (23,151) Canadian Dollar Sell 1/16/13 1,130,379 1,130,033 (346) Euro Buy 1/16/13 1,095,681 1,099,286 (3,605) Indian Rupee Sell 1/16/13 227,187 226,132 (1,055) Japanese Yen Buy 1/16/13 2,283,081 2,444,620 (161,539) Putnam VT Diversified Income Fund 21 FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $187,473,802) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Norwegian Krone Sell 1/16/13 $355,731 $356,150 $419 Philippines Peso Buy 1/16/13 1,011,354 1,014,404 (3,050) Russian Ruble Buy 1/16/13 1,395,442 1,375,549 19,893 South Korean Won Buy 1/16/13 1,012,210 1,011,237 973 Swiss Franc Buy 1/16/13 2,437,049 2,411,300 25,749 Swiss Franc Sell 1/16/13 2,437,049 2,418,786 (18,263) Turkish Lira Buy 1/16/13 950,181 946,599 3,582 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/16/13 6,227,598 6,239,040 (11,442) Brazilian Real Buy 1/16/13 319,696 308,116 11,580 British Pound Sell 1/16/13 2,305,826 2,282,501 (23,325) Canadian Dollar Sell 1/16/13 2,714,337 2,714,270 (67) Chilean Peso Buy 1/16/13 1,166,830 1,178,138 (11,308) Chinese Yuan Buy 1/16/13 667,021 668,136 (1,115) Czech Koruna Sell 1/16/13 693,639 683,256 (10,383) Euro Sell 1/16/13 1,064,395 1,069,883 5,488 Japanese Yen Sell 1/16/13 2,514,637 2,649,857 135,220 Malaysian Ringgit Buy 1/16/13 1,177,158 1,179,494 (2,336) Mexican Peso Buy 1/16/13 711,997 708,548 3,449 New Zealand Dollar Sell 1/16/13 388,354 386,357 (1,997) Polish Zloty Buy 1/16/13 1,073,155 1,049,972 23,183 Russian Ruble Buy 1/16/13 937,348 921,197 16,151 Swedish Krona Buy 1/16/13 1,113,828 1,109,709 4,119 Taiwan Dollar Buy 1/16/13 1,605,979 1,609,474 (3,495) Turkish Lira Buy 1/16/13 115,485 115,062 423 State Street Bank and Trust Co. Australian Dollar Buy 1/16/13 1,720,920 1,723,991 (3,071) Brazilian Real Buy 1/16/13 1,196,921 1,165,360 31,561 British Pound Sell 1/16/13 3,664,306 3,627,575 (36,731) Canadian Dollar Sell 1/16/13 4,003,213 4,003,920 707 Colombian Peso Buy 1/16/13 1,025,647 1,011,422 14,225 Czech Koruna Sell 1/16/13 693,639 682,950 (10,689) Euro Sell 1/16/13 894,894 875,342 (19,552) Indonesian Rupiah Sell 1/16/13 675,267 676,678 1,411 Japanese Yen Sell 1/16/13 4,402,842 4,570,307 167,465 Mexican Peso Buy 1/16/13 939,057 934,326 4,731 New Zealand Dollar Sell 1/16/13 709,407 706,498 (2,909) Norwegian Krone Sell 1/16/13 601,255 585,633 (15,622) Polish Zloty Buy 1/16/13 1,558,835 1,540,927 17,908 South Korean Won Buy 1/16/13 73,876 72,874 1,002 Swedish Krona Buy 1/16/13 1,146,125 1,128,287 17,838 Swiss Franc Buy 1/16/13 510,813 487,731 23,082 Thai Baht Buy 1/16/13 1,068,280 1,064,550 3,730 Turkish Lira Buy 1/16/13 1,114,233 1,109,538 4,695 UBS AG Australian Dollar Buy 1/16/13 1,265,895 1,266,538 (643) British Pound Sell 1/16/13 1,148,933 1,137,466 (11,467) Canadian Dollar Sell 1/16/13 1,112,389 1,112,364 (25) Czech Koruna Sell 1/16/13 693,639 682,946 (10,693) Euro Sell 1/16/13 423,355 433,092 9,737 Indian Rupee Sell 1/16/13 331,864 331,026 (838) Japanese Yen Sell 1/16/13 1,608,497 1,673,914 65,417 22 Putnam VT Div ersified Income Fund FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $187,473,802) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Mexican Peso Buy 1/16/13 $1,329,712 $1,342,672 $(12,960) New Zealand Dollar Sell 1/16/13 369,278 367,809 (1,469) Philippines Peso Buy 1/16/13 909,466 913,772 (4,306) Russian Ruble Buy 1/16/13 1,209,840 1,189,347 20,493 Singapore Dollar Buy 1/16/13 1,040,286 1,042,703 (2,417) Swedish Krona Sell 1/16/13 28,916 28,335 (581) Swiss Franc Sell 1/16/13 4,546,024 4,494,449 (51,575) Taiwan Dollar Buy 1/16/13 681,934 681,417 517 Thai Baht Buy 1/16/13 1,068,280 1,064,550 3,730 Turkish Lira Buy 1/16/13 1,603,536 1,601,038 2,498 WestPac Banking Corp. Australian Dollar Buy 1/16/13 3,285,497 3,290,821 (5,324) British Pound Sell 1/16/13 3,490,983 3,469,270 (21,713) Canadian Dollar Sell 1/16/13 2,242,768 2,242,781 13 Japanese Yen Sell 1/16/13 3,357,761 3,538,102 180,341 Mexican Peso Buy 1/16/13 376,692 374,941 1,751 Norwegian Krone Buy 1/16/13 947,635 933,924 13,711 Norwegian Krone Sell 1/16/13 947,635 941,206 (6,429) Total FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/12 contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 60 $6,825,066 Mar-13 $(10,613) Australian Government Treasury Bond 10 yr (Short) 2 256,120 Mar-13 (408) Canadian Government Bond 10 yr (Long) 36 4,905,439 Mar-13 (4,488) Euro-Bobl 5 yr (Short) 10 1,687,161 Mar-13 (11,649) Japanese Government Bond 10 yr (Short) 3 4,974,318 Mar-13 28,033 Japanese Government Bond 10 yr Mini (Long) 14 2,320,863 Mar-13 (13,639) U.K. Gilt 10 yr (Short) 6 1,159,078 Mar-13 (797) U.S. Treasury Note 10 yr (Short) 1 132,781 Mar-13 451 Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/12 Expiration date/ Contract (premiums $917,109) strike amount Value Deutsche Bank AG (1.75)/3 month USD-LIBOR-BBA/ Mar-23 E Mar-13/1.75 $23,821,000 $154,837 1.75/3 month USD-LIBOR-BBA/ Mar-23 E Mar-13/1.75 23,821,000 419,250 Total E Extended settlement date on premium. TBA SALE COMMITMENTS OUTSTANDING at 12/31/12 (proceeds receivable Principal Settlement amount date Value Federal National Mortgage Association, 3s, January1,2043 $92,000,000 1/14/13 $96,420,315 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $6,362,100 E $(96,386) 3/20/23 1.75% 3 month $(25,767) USD-LIBOR-BBA Barclays Bank PLC 252,588,000 E 288,550 3/20/15 0.45% 3 month 91,531 USD-LIBOR-BBA 27,663,000 E 376,704 3/20/23 3 month USD-LIBOR-BBA 1.75% 69,645 10,322,000 E 39,430 3/20/18 3 month USD-LIBOR-BBA 0.90% 38,501 1,849,000 E (93,005) 3/20/43 2.60% 3 month (17,713) USD-LIBOR-BBA 10,832,000 E (1,838) 3/20/15 3 month USD-LIBOR-BBA 0.45% 6,610 5,965,000 E (95,396) 3/20/23 1.75% 3 month (29,184) USD-LIBOR-BBA AUD 5,886,000 — 12/5/22 6 month AUD-BBR-BBSW 3.82% 4,425 Putnam VT Diversified Income Fund 23 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. AUD 2,487,000 $— 12/21/22 6 month AUD-BBR-BBSW 3.87% $10,715 AUD 2,280,000 — 12/4/22 6 month AUD-BBR-BBSW 3.806% (1,123) AUD 3,834,000 — 12/17/22 6 month AUD-BBR-BBSW 3.90% 26,819 AUD 2,196,000 — 12/18/22 6 month AUD-BBR-BBSW 3.8525% 6,079 AUD 1,408,000 — 12/31/22 6 month AUD-BBR-BBSW 3.87% 5,468 CHF 3,884,000 — 12/7/22 0.87% 6 month 29,539 CHF-LIBOR-BBA EUR 26,987,000 — 10/16/22 1.747% 6 month (768,160) EUR-EURIBOR- REUTERS EUR 2,849,000 — 12/5/22 1.7125% 6 month (57,741) EUR-EURIBOR- REUTERS EUR 14,599,000 — 12/6/22 6 month EUR-EURIBOR-REUTERS 1.695% 262,752 EUR 7,039,000 — 12/7/22 1.6370% 6 month (74,890) EUR-EURIBOR- REUTERS EUR 53,658,000 E — 8/3/17 1 month EUR-EONIA-OIS-COMPOUND 1.41727% 352,005 EUR 2,645,000 — 12/14/22 1.604% 6 month (15,983) EUR-EURIBOR- REUTERS GBP 3,732,000 — 8/15/31 3.60% 6 month (935,305) GBP-LIBOR-BBA GBP 2,321,000 — 7/25/42 6 month GBP-LIBOR-BBA 2.8425% (64,741) GBP 4,123,000 — 7/25/22 1.885% 6 month (77,222) GBP-LIBOR-BBA GBP 2,286,000 — 12/3/22 1.932% 6 month (31,412) GBP-LIBOR-BBA GBP 3,767,000 — 12/4/22 1.92% 6 month (44,646) GBP-LIBOR-BBA GBP 1,448,000 — 12/20/22 6 month GBP-LIBOR-BBA 1.9575% 22,985 JPY 1,701,200,000 — 12/6/22 6 month JPY-LIBOR-BBA 0.745% (155,224) JPY 636,324,000 — 12/12/22 0.695% 6 month 95,676 JPY-LIBOR-BBA JPY 1,447,937,000 — 12/14/22 0.7025% 6 month 206,804 JPY-LIBOR-BBA JPY 739,809,000 — 12/21/22 6 month JPY-LIBOR-BBA 0.8025% (25,042) JPY 870,461,000 — 1/7/23 6 month JPY-LIBOR-BBA 0.84625% 3,718 SEK 6,709,000 — 12/6/22 2.09% 3 month SEK-STIBOR- (5,838) SIDE Citibank, N.A. $1,155,000 E — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 34,003 9,827,000 E 13,951 3/20/15 0.45% 3 month 6,286 USD-LIBOR-BBA 4,303,000 E (27,754) 3/20/23 1.75% 3 month 20,009 USD-LIBOR-BBA 4,303,000 E 41,739 3/20/23 3 month USD-LIBOR-BBA 1.75% (6,024) 30,316,000 — 12/21/22 1.8265% 3 month (94,969) USD-LIBOR-BBA EUR 4,632,000 — 8/2/22 6 month EUR-EURIBOR-REUTERS 1.80% 184,942 GBP 3,124,000 — 8/8/22 6 month GBP-LIBOR-BBA 1.97% 95,804 GBP 4,011,000 — 9/24/22 1.9175% 6 month (72,456) GBP-LIBOR-BBA SEK 24,408,000 — 8/2/22 3 month SEK-STIBOR-SIDE 2.285% 117,009 SEK 10,882,000 — 12/20/22 2.045% 3 month SEK-STIBOR- (2,304) SIDE 24 Putnam VT Div ersified Income Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International $45,907,000 E $53,148 3/20/15 0.45% 3 month $17,341 USD-LIBOR-BBA 6,511,000 E (64,545) 3/20/23 1.75% 3 month 7,727 USD-LIBOR-BBA 43,546,000 E 465,764 3/20/23 3 month USD-LIBOR-BBA 1.75% (17,597) 4,966,000 E (3,965) 3/20/15 3 month USD-LIBOR-BBA 0.45% (92) 211,000 E 5,559 3/20/43 3 month USD-LIBOR-BBA 2.60% (3,033) 87,684,000 E (5,381) 3/20/18 0.90% 3 month 2,510 USD-LIBOR-BBA 2,337,000 — 12/21/22 3 month USD-LIBOR-BBA 1.844% 11,165 AUD 2,135,000 — 12/5/22 6 month AUD-BBR-BBSW 3.82% 1,605 CAD 3,964,000 — 12/5/22 3 month CAD-BA-CDOR 2.11125% (42,850) CAD 4,017,000 — 12/4/22 3 month CAD-BA-CDOR 2.15% (29,122) CAD 1,278,000 — 12/12/22 2.1675% 3 month CAD-BA- 7,708 CDOR CAD 4,181,000 — 12/14/22 2.24125% 3 month CAD-BA- (2,518) CDOR CAD 2,809,000 — 12/19/22 2.29125% 3 month CAD-BA- (13,798) CDOR CHF 20,179,000 — 12/6/22 0.87% 6 month 153,839 CHF-LIBOR-BBA EUR 18,240,000 — 6/28/14 0.85% 6 month (282,038) EUR-EURIBOR- REUTERS EUR 2,849,000 — 12/5/22 1.715% 6 month (58,650) EUR-EURIBOR- REUTERS EUR 2,864,000 — 12/6/22 6 month EUR-EURIBOR-REUTERS 1.695% 51,546 EUR 2,750,000 — 12/17/22 1.60% 6 month (14,303) EUR-EURIBOR- REUTERS EUR 3,712,000 — 12/18/22 1.6155% 6 month (26,364) EUR-EURIBOR- REUTERS GBP 2,222,000 — 12/4/22 1.92% 6 month (26,335) GBP-LIBOR-BBA GBP 2,480,000 — 12/5/22 1.87375% 6 month (11,760) GBP-LIBOR-BBA MXN 46,690,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 291,164 SEK 26,424,000 — 12/5/22 3 month SEK-STIBOR-SIDE 2.1025% 27,828 SEK 21,118,000 — 12/6/22 2.095% 3 month SEK-STIBOR- (19,849) SIDE SEK 13,008,000 — 12/10/22 3 month SEK-STIBOR-SIDE 2.0175% (2,216) Deutsche Bank AG $19,860,000 E 239,748 3/20/23 3 month USD-LIBOR-BBA 1.75% 19,301 953,000 E (745) 3/20/18 3 month USD-LIBOR-BBA 0.90% (831) MXN 46,690,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 304,448 Goldman Sachs International $37,659,000 E 406,466 3/20/23 3 month USD-LIBOR-BBA 1.75% (11,549) 48,065,000 E (901,234) 3/20/23 1.75% 3 month (367,711) USD-LIBOR-BBA 6,718,000 E (5,374) 3/20/15 3 month USD-LIBOR-BBA 0.45% (134) 716,000 E 247 3/20/15 0.45% 3 month (312) USD-LIBOR-BBA 18,205,000 E 903,220 3/20/43 3 month USD-LIBOR-BBA 2.60% 161,913 AUD 1,968,500 — 11/28/22 6 month AUD-BBR-BBSW 3.875% 9,747 Putnam VT Diversified Income Fund 25 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. AUD 2,779,000 $— 11/14/22 6 month AUD-BBR-BBSW 3.70% $(26,238) AUD 4,243,000 — 12/13/22 6 month AUD-BBR-BBSW 3.82% 1,085 AUD 1,981,000 — 12/13/22 6 month AUD-BBR-BBSW 3.8275% 1,811 AUD 3,777,000 — 12/14/22 6 month AUD-BBR-BBSW 3.90375% 27,648 AUD 5,609,000 — 12/19/22 6 month AUD-BBR-BBSW 3.9275% 52,493 CAD 5,568,000 — 11/8/22 3 month CAD-BA-CDOR 2.1675% (24,102) CHF 1,845,000 — 12/6/22 6 month CHF-LIBOR-BBA 0.87% (14,066) CHF 2,193,000 — 12/28/22 6 month CHF-LIBOR-BBA 0.9325% (4,554) EUR 8,610,000 — 10/18/22 1.818% 6 month (320,682) EUR-EURIBOR- REUTERS EUR 2,402,000 — 12/19/22 1.616% 6 month (17,072) EUR-EURIBOR- REUTERS EUR 2,351,000 — 1/2/23 1.562% 6 month 2,141 EUR-EURIBOR- REUTERS EUR 13,539,000 — 12/6/22 1.695% 6 month (243,675) EUR-EURIBOR- REUTERS EUR 231,753,000 E — 8/6/17 1 year EUR-EONIA-OIS-COMPOUND 1.102% 541,447 EUR 1,949,000 — 12/28/22 1.621% 6 month (13,506) EUR-EURIBOR- REUTERS EUR 56,223,000 — 8/30/14 1 month EUR-EONIA-OIS-COMPOUND 0.11% 58,357 EUR 56,223,000 — 8/30/14 0.309% 3 month (187,556) EUR-EURIBOR- REUTERS EUR 56,223,000 — 8/31/14 1 month EUR-EONIA-OIS-COMPOUND 0.11% 58,349 EUR 56,223,000 — 8/31/14 0.314% 3 month (194,131) EUR-EURIBOR- REUTERS EUR 56,223,000 — 9/3/14 1 month EUR-EONIA-OIS-COMPOUND 0.086% 22,096 EUR 56,223,000 — 9/3/14 0.283% 3 month (147,196) EUR-EURIBOR- REUTERS GBP 3,732,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 454,864 GBP 1,395,000 — 12/14/22 1.906% 6 month (12,165) GBP-LIBOR-BBA GBP 611,000 — 12/4/22 1.92% 6 month (7,241) GBP-LIBOR-BBA GBP 2,264,000 — 12/10/22 1.8425% 6 month 1,458 GBP-LIBOR-BBA GBP 1,667,000 — 12/12/22 1.8725% 6 month (6,381) GBP-LIBOR-BBA JPY 605,512,000 — 12/6/22 0.745% 6 month 55,249 JPY-LIBOR-BBA JPY 951,218,000 — 12/10/22 0.71% 6 month 126,758 JPY-LIBOR-BBA JPY 288,045,000 — 12/20/22 6 month JPY-LIBOR-BBA 0.79% (13,639) JPY 517,079,000 — 12/28/22 6 month JPY-LIBOR-BBA 0.7775% (33,936) SEK 10,519,000 — 12/17/22 1.9875% 3 month SEK-STIBOR- 6,371 SIDE SEK 12,698,000 — 1/3/23 3 month SEK-STIBOR-SIDE 2.02% (2,792) SEK 74,963,000 — 12/6/22 3 month SEK-STIBOR-SIDE 2.09% 65,232 26 Putnam VT Div ersified Income Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. $12,279,000 E $— 11/9/17 1.0325% 3 month $12,647 USD-LIBOR-BBA 12,909,000 E (81,004) 3/20/23 1.75% 3 month 62,286 USD-LIBOR-BBA 114,000 E 213 3/20/18 0.90% 3 month 224 USD-LIBOR-BBA CAD 4,790,000 — 9/21/21 2.3911% 3 month CAD-BA- (121,900) CDOR CAD 9,418,000 — 5/2/15 3 month CAD-BA-CDOR 1.6575% 54,336 CAD 13,396,000 E — 11/7/17 3 month CAD-BA-CDOR 1.81% (26,396) CAD 11,381,000 — 12/4/22 3 month CAD-BA-CDOR 2.15% (82,508) EUR 2,420,000 — 7/30/22 6 month EUR-EURIBOR-REUTERS 1.803% 98,056 GBP 3,178,000 — 12/6/22 1.856% 6 month (1,658) GBP-LIBOR-BBA JPY 928,076,000 — 12/17/22 0.71875% 6 month 117,629 JPY-LIBOR-BBA MXN 26,419,000 — 9/11/20 6.82% 1 month MXN-TIIE- (156,338) BANXICO MXN 34,163,000 — 9/14/20 6.82% 1 month MXN-TIIE- (201,803) BANXICO MXN 6,670,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 44,819 MXN 34,260,000 — 7/30/20 6.3833% 1 month MXN-TIIE- (126,933) BANXICO MXN 91,248,000 — 7/30/20 6.3833% 1 month MXN-TIIE- (338,074) BANXICO MXN 34,260,000 — 8/19/20 1 month MXN-TIIE-BANXICO 6.615% 166,951 MXN 51,780,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 290,027 Royal Bank of Scotland PLC (The) $2,349,000 E (16,515) 3/20/23 1.75% 3 month 9,559 USD-LIBOR-BBA Total E Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 Upfront Termination Payments made by Payments received by Unrealized Notional amount premium paid date fund per annum fund per annum appreciation $6,326,400 E $(57,299) 3/20/23 1.75% 3 month $12,924 USD-LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Bank of America N.A. $1,654,836 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $365 576,528 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 127 Barclays Bank PLC 657,156 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,238 1,263,761 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,382 1,056,287 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,659 3,141,979 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 693 11,600,102 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,559 731,872 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 161 Putnam VT Diversified Income Fund 2 7 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $4,766,413 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools $(6,779) 449,086 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 1,243 1,691,885 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 373 152,094 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 34 650,423 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,022 4,552,959 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,151 2,913,837 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 643 1,623,551 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 4,607 4,157,743 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,913) 3,476,510 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,460 1,158,035 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 3,205 201,199 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 435 1,103,872 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,570) 7,240,000 4/7/16 (2.63%) USA Non Revised Consumer Price Index-Urban (CPI-U) (130,075) 442,938 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 696 2,506,525 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 6,302 2,261,357 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 3,190 1,006,325 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 1,420 4,192,988 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 925 543,685 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 600 3,252,114 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,108 3,243,047 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,612) 2,577,993 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 7,135 1,754,811 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,496) 2,886,539 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 637 884,252 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (888) 515,615 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 972 1,384,447 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 305 4,242,732 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 17,496 14,895,332 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 23,393 1,437,608 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 2,028 3,084,955 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,845 575,794 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,085 1,866,997 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,519 1,353,789 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,551 Citibank, N.A. 1,979,236 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,108 4,552,959 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,151 3,097,313 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,864 Credit Suisse International 1,300,846 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,043 11,936,457 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 16,837 2,984,474 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 4,210 996,412 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 220 2,066,473 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,939) 575,878 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 127 2,669,638 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 3,766 Deutsche Bank AG 2,066,473 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,939) 28 Putnam VT Div ersified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Goldman Sachs International $1,930,425 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $426 4,140,000 3/1/16 2.47% USA Non Revised Consumer Price Index-Urban (CPI-U) 33,203 3,105,000 3/3/16 2.45% USA Non Revised Consumer Price Index-Urban (CPI-U) 21,797 937,615 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,026 1,494,942 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 330 1,639,538 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 4,122 283,309 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 712 3,734,106 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 824 1,693,835 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 374 5,936,699 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 14,925 5,487,060 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 13,795 1,447,282 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,058) 543,670 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (773) 10,215,582 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 25,683 2,540,644 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 6,387 856,017 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 189 2,685,046 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 592 1,055,762 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 2,996 1,088,069 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 3,088 2,492,004 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 550 71,387 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 154 1,143,813 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 3,246 683,289 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,939 2,287,415 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 6,491 1,613,949 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 4,058 459,320 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 992 6,181,911 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,363 3,560,563 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 785 1,010,505 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,437) 2,491,354 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 549 1,871,278 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 413 4,810,464 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,061 1,982,687 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,820) 1,212,456 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,724) 36,257 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 78 92,991 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (132) 247,789 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (352) 4,455,000 4/3/17 2.3225% USA Non Revised Consumer Price Index-Urban (CPI-U) 8,237 4,455,000 4/4/17 2.35% USA Non Revised Consumer Price Index-Urban (CPI-U) 14,813 579,128 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 128 635,910 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,374 1,271,632 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,747 2,332,110 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 514 1,593,738 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 352 3,054,232 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 674 2,179,366 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 481 4,540,075 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,001 4,455,000 4/5/17 2.355% USA Non Revised Consumer Price Index-Urban (CPI-U) 16,056 4,455,000 4/5/22 2.66% USA Non Revised Consumer Price Index-Urban (CPI-U) 4,767 4,127,991 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 910 GBP 2,780,000 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index (91,228) Putnam VT Diversified Income Fund 29 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Goldman Sachs International cont. GBP 2,780,000 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index $(105,688) GBP 5,560,000 9/20/17 2.6625% GBP Non-revised UK Retail Price Index (44,077) GBP 2,780,000 9/21/17 2.66% GBP Non-revised UK Retail Price Index (22,625) GBP 2,780,000 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index (106,939) JPMorgan Chase Bank N.A. $6,038,267 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,332 3,944,395 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 9,916 GBP 2,520,000 9/12/14 2.825% GBP Non-revised UK Retail Price Index (20,218) Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/12 Fixed payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount Date fund per annum (depreciation) Barclays Bank PLC Irish Gov’t, 4.50%, 4/18/2020 — $(45,669) $570,000 9/20/17 (100 basis points (bp)) $(17,261) Obrigacoes Do Tesouro, 5.45%, 9/23/13 — (93,002) 570,000 9/20/17 (100 bp) (19,144) Credit Suisse International Spain Gov’t, 5.50%, 7/30/17 — (67,198) 570,000 9/20/17 (100 bp) (21,663) Deutsche Bank AG Republic of Argentina, 8.28%, 12/31/33 CC/F 60,808 520,000 3/20/17 500 bp (79,583) Russian Federation, 7 1/2%, 3/31/30 — — 187,500 4/20/13 (112 bp) (875) Smurfit Kappa Funding, 7 3/4%, 4/1/15 BB–/F — EUR 405,000 9/20/13 715 bp 28,603 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 375,000 9/20/13 535 bp 18,841 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 375,000 9/20/13 477 bp 16,652 JPMorgan Chase Bank N.A. DJ CDX NA HY Series 19 Index B+/P (58,045) $3,572,000 12/20/17 500 bp (31,981) Russian Federation, 7 1/2%, 3/31/30 Baa1 — 95,000 9/20/13 276 bp 2,429 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 30 Putnam VT Div ersified Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $— $284 $5 Health care 4,518 — — Utilities and power 259,001 — — Total common stocks 5 Convertible bonds and notes — 962,234 — Convertible preferred stocks 155,988 234,850 — Corporate bonds and notes — 142,147,247 — Foreign government and agency bonds and notes — 34,153,995 — Mortgage-backed securities — 194,145,038 — Preferred stocks — 809,539 — Purchased swap options outstanding — 1,235,177 — Senior loans — 7,280,293 — U.S. government and agency mortgage obligations — 142,777,318 — Warrants — 1,103 26,018 Short-term investments 46,951,444 17,979,931 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $337,218 $— Futures contracts (13,110) — — Written swap options outstanding — (574,087) — TBA sale commitments — (96,420,315) — Interest rate swap contracts — (2,041,662) — Total return swap contracts — (183,942) — Credit default contracts — 99,124 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 31 Statement of assets and liabilities 12/31/12 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $525,259,657) $542,692,539 Affiliated issuers (identified cost $46,431,444) (Note 6) 46,431,444 Cash 281,020 Foreign currency (cost $149,435) (Note 1) 149,804 Interest and other receivables 4,681,886 Receivable for investments sold 1,910,988 Receivable for sales of delayed delivery securities (Note 1) 96,396,385 Unrealized appreciation on OTC swap contracts (Note 1) 5,531,925 Premium paid on OTC swap contracts (Note 1) 1,657,056 Unrealized appreciation on forward currency contracts (Note 1) 1,442,013 Total assets Liabilities Payable for investments purchased 2,894,059 Payable for purchases of delayed delivery securities (Note 1) 141,738,771 Payable for shares of the fund repurchased 277,871 Payable for compensation of Manager (Note 2) 210,412 Payable for custodian fees (Note 2) 50,630 Payable for investor servicing fees (Note 2) 37,341 Payable for Trustee compensation and expenses (Note 2) 122,634 Payable for administrative services (Note 2) 4,558 Payable for distribution fees (Note 2) 66,785 Payable for variation margin (Note 1) 6,762 Unrealized depreciation on OTC swap contracts (Note 1) 6,490,137 Premium received on OTC swap contracts (Note 1) 2,895,547 Unrealized depreciation on forward currency contracts (Note 1) 1,104,795 Written options outstanding, at value (premiums $917,109) (Notes 1 and 3) 574,087 TBA sale commitments, at value (proceeds receivable $96,296,719) (Note 1) 96,420,315 Collateral on certain derivative contracts, at value (Note 1) 520,000 Other accrued expenses 218,055 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $506,821,360 Undistributed net investment income (Note 1) 13,059,197 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (89,366,068) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 17,027,812 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $132,669,077 Number of shares outstanding 18,280,697 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.26 Computation of net asset value Class IB Net assets $314,873,224 Number of shares outstanding 43,434,583 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.25 The accompanying notes are an integral part of these financial statements. 32 Putnam VT Div ersified Income Fund Statement of operations Year ended 12/31/12 Investment income Interest (net of foreign tax of $21,659) (including interest income of $36,928 from investments in affiliated issuers) (Note 6) $27,360,043 Dividends 75,530 Total investment income Expenses Compensation of Manager (Note 2) 2,532,568 Investor servicing fees (Note 2) 455,496 Custodian fees (Note 2) 126,440 Trustee compensation and expenses (Note 2) 41,766 Distribution fees (Note 2) 803,452 Administrative services (Note 2) 15,785 Other 349,864 Total expenses Expense reduction (Note 2) (649) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 2,406,976 Net realized loss on swap contracts (Note 1) (19,338,854) Net realized gain on futures contracts (Note 1) 1,807,697 Net realized loss on foreign currency transactions (Note 1) (4,956,373) Net realized loss on written options (Notes 1 and 3) (14,805,173) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (924,276) Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the year 63,013,188 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/12 12/31/11 Increase (decrease) in net assets Operations: Net investment income $23,110,851 $26,633,119 Net realized gain (loss) on investments and foreign currency transactions (34,885,727) 21,134,548 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 62,088,912 (62,479,263) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (7,963,760) (15,529,518) Class IB (17,976,606) (33,930,534) Increase in capital from settlement payments (Note 9) — 617 Decrease from capital share transactions (Note 4) (12,903,195) (25,385,940) Total increase (decrease) in net assets Net assets: Beginning of year 436,071,826 525,628,797 End of year (including undistributed net investment income of $13,059,197 and $23,004,840, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 33 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 12/31/12 .37 .43 (.42) — .77 .77 5.24 170 12/31/11 .41 (.60) (.78) — f,g .76 .76 5.55 155 12/31/10 .72 .23 (1.21) — .74 h .74 h 9.41 115 12/31/09 .61 2.29 (.51) — .77 i,j .73 i 9.07 i 168 12/31/08 .47 (3.07) (.49) — f,k .74 i .74 i 6.19 i 198 Class IB 12/31/12 .35 .43 (.40) — 1.02 1.02 4.99 170 12/31/11 .39 (.60) (.76) — f,g 1.01 1.01 5.30 155 12/31/10 .70 .23 (1.19) — .99 h .99 h 9.13 115 12/31/09 .61 2.30 (.49) — 1.02 i,j .98 i 8.95 i 168 12/31/08 .43 (2.98) (.47) — f,k .99 i .99 i 5.71 i 198 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes TBA purchase and sale transactions. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 9). h Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.01% of average net assets for the period ended December 31, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.13% 12/31/08 0.13 j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.04% of average net assets for the period ended December 31, 2009. k Reflects a non-recurring reimbursement from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. 34 Putnam VT Div ersified Income Fund Notes to financial statements 12/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from January 1, 2012 through December 31, 2012. Putnam VT Diversified Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek as high a level of current income as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide, are either investment-grade or below-investment-grade (sometimes referred to as “junk bonds”) in quality and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency Putnam VT Diversified Income Fund 35 holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Interest rate swap contracts The fund entered into over-the-counter (OTC) and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the contracts being exchange traded and the exchange’s clearinghouse guaranteeing the contract from default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation 36 Putnam VT Div ersified Income Fund acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,662,481 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $2,920,077. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2012, the fund had a capital loss carryover of $82,206,830 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Putnam VT Diversified Income Fund 3 7 Loss carryover Short-term Long-term Total Expiration $13,264,064 $15,144,348 $28,408,412 * 19,568,782 N/A 19,568,782 12/31/16 34,229,636 N/A 34,229,636 12/31/17 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, realized gains and losses on certain futures contracts, income on swap contracts and income on interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $7,116,128 to decrease undistributed net investment income, $145,098 to increase paid-in-capital and $6,971,030 to decrease accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $19,272,948 Unrealized depreciation (8,713,562) Net unrealized appreciation 10,559,386 Undistributed ordinary income 13,456,730 Capital loss carryforward (82,206,830) Cost for federal income tax purposes $578,723,117 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 60.55% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion and 0.465% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: Class IA $134,702 Class IB 320,794 Total $455,496 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $649 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $344, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $803,452 38 Putnam VT Div ersified Income Fund Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $706,102,152 and $665,044,786, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $2,975,000 and $2,978,477, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums Written options outstanding at the beginning of the reporting period USD 1,070,138,502 $52,185,798 CHF 21,550,000 $28,931 Options opened USD 449,796,989 26,434,419 CHF — — Options exercised USD (291,931,000) (7,748,268) CHF — — Options expired USD — — CHF — — Options closed USD (1,180,362,491) (69,954,840) CHF (21,550,000) (28,931) Written options outstanding at the end of the reporting period USD 47,642,000 $917,109 CHF — $— Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/12 Year ended 12/31/11 Year ended 12/31/12 Year ended 12/31/11 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 398,811 $2,839,010 379,163 $2,805,090 6,619,005 $46,041,621 4,774,050 $35,812,775 Shares issued in connection with reinvestment of distributions 1,164,292 7,963,760 2,101,423 15,529,518 2,628,159 17,976,606 4,585,207 33,930,534 1,563,103 10,802,770 2,480,586 18,334,608 9,247,164 64,018,227 9,359,257 69,743,309 Shares repurchased (2,846,862) (19,962,907) (3,752,195) (27,557,768) (9,726,904) (67,761,285) (11,645,108) (85,906,089) Net decrease Note 5 — Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased swap option contracts (contract amount) $736,700,000 Written swap option contracts (contract amount) $446,900,000 Futures contracts (number of contracts) 330 Forward currency contracts (contract amount) $783,800,000 OTC Interest rate swap contracts (notional) $2,519,200,000 Centrally Cleared Interest rate swap contracts (notional) $1,500,000 OTC Total return swap contracts (notional) $232,800,000 OTC Credit default swap contracts (notional) $10,600,000 Putnam VT Diversified Income Fund 39 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $240,390 Payables $141,266 Foreign exchange contracts Receivables 1,442,013 Payables 1,104,795 Equity contracts Investments 27,121 Payables — Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 7,346,349* Unrealized depreciation 8,923,973* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $975,341 $975,341 Foreign exchange contracts — — (4,993,975) — $(4,993,975) Interest rate contracts (24,888,394) 1,807,697 — (20,314,195) $(43,394,892) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $— $(707,423) $(707,423) Foreign exchange contracts — — — (957,731) — $(957,731) Equity contracts — 13,235 — — — $13,235 Interest rate contracts 20,962,214 — (1,059,957) — 12,484,275 $32,386,532 Total † Outstanding warrants at the close of the reporting period are indicative of the volume of activity during the reporting period. Note 6 — Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund* $58,589,311 $345,869,870 $358,027,737 $36,928 $46,431,444 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9 — Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $481 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $136 related to the settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 40 Putnam VT Div ersified Income Fund Note 10 — New accounting pronouncement In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the fund’s financial statements. Putnam VT Diversified Income Fund 4 1 About the Trustees 42 Putnam VT Div ersified Income Fund *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President and Treasurer Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments and Putnam Investments and Judith Cohen (Born 1945) Putnam Management PutnamManagement Vice President, Clerk, and Associate Treasurer Since 1993 Robert R. Leveille (Born 1969) Susan G. Malloy (Born 1957) Vice President and Chief Compliance Officer Vice President and Assistant Treasurer Nancy E. Florek (Born 1957) Since 2007 Since 2007 Vice President, Proxy Manager, Assistant Chief Compliance Officer, Putnam Director of Accounting & Control Services, Clerk, and Associate Treasurer Investments, Putnam Management, and Putnam Management Since 2000 Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT Diversified Income Fund 43 This page intentionally left blank. 44 Putnam VT Div ersified Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2012, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Elizabeth T. Kennan Putnam Retail Management Ropes & Gray LLP Kenneth R. Leibler One Post Office Square Robert E. Patterson Boston, MA 02109 Independent Registered George Putnam, III Public Accounting Firm Robert L. Reynolds PricewaterhouseCoopers LLP W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Diversified Income Fund 45 This report has been prepared for the shareholders H502 of Putnam VT Diversified Income Fund. 279060 2/13 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2012	$174,153	$ — $8,445	$890 December 31, 2011	$153,148	$	$9,360	$ — For the fiscal years ended December 31, 2012 and December 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $261,447 and $136,742 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
